DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,705,643 in view of Stacy et al. (US 2010/0128002). 

Claim 1 of Instant Application
Claim 1 of U.S. Patent No. 10,705,643
A tactile touch sensor system comprising: 
an overlay associated with a functionality and capable of receiving a first force; 

an identifier associated with the overlay; 

a touch sensor array coupled to the overlay and comprising a first sensing element comprising a force sensing element and a capacitive sensing element and a second sensing element comprising a force sensing element and a capacitive sensing element configured to detect the first force; 

and wherein 
the overlay is capable of transmitting a first portion associated with the first force to the first element and a second portion associated with the first force to the second element, wherein 
the first portion and the second portion are unequal; 

and the touch sensor array generates a first touch data based on the force.
A tactile touch sensor system comprising: 
an overlay associated with a functionality and capable of receiving a first force; 

an identifier associated with the overlay; 

a touch sensor array coupled to the overlay and comprising a first force sensing element and a second force sensing element configured to detect the first force; 




and wherein 
the overlay is capable of transmitting a first portion associated with the first force to the first element and a second portion associated with the first force to the second element, wherein 
the first portion and the second portion are unequal; 

and the touch sensor array generates a first touch data based on the force.
Claim 1 of U.S. Patent No. 10,705,643 fails to disclose that sensing elements comprising capacitive sensing elements and force sensing elements. 
In the same filed of endeavor, Stacy discloses a system comprising a sensor, comprising a sensing elements further comprising capacitive sensing element (124 of fig. 6) and force sensing elements (140 of fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 1 of U.S. Patent No. 10,705,643 and the teachings of Stacy, such that sensing elements would have comprised capacitive sensing elements and force sensing elements as disclosed by Stacy, with motivation to detect both contact due to electrical coupling and contact due to application of force (Stacy, [0055]).


Claim 2 of Instant Application is similarly rejected over claim 2 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 3 of Instant Application is similarly rejected over claim 3 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 4 of Instant Application is similarly rejected over claim 4 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 5 of Instant Application is similarly rejected over claim 5 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 6 of Instant Application is similarly rejected over claim 6 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 7 of Instant Application is similarly rejected over claim 7 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 8 of Instant Application is similarly rejected over claim 8 of U.S. Patent No. 10,705,643 in view of Stacy.

Claim 9 of Instant Application
Claim 9 of U.S. Patent No. 10,705,643
A method for operating a tactile touch sensor system comprising: 
coupling an overlay associated with a functionality to a touch sensor array; 
associating an identifier with the overlay; 
receiving a first force on the overlay; 
transmitting a first force from the overlay to the touch sensor array; 
detecting a first magnitude of a first portion of the first force applied at a first portion of the touch area by using a first sensing element comprising a force sensing element and a capacitive sensing element; 
detecting a second magnitude of a second portion of the first force applied at a second portion of the touch area by using a second sensing element comprising a force sensing element and a capacitive sensing element; 
and generating a first touch data based on the first force; 
wherein 
the first portion and the second portion are unequal.
A method for operating a tactile touch sensor system comprising: 
coupling an overlay associated with a functionality to a touch sensor array; 
associating an identifier with the overlay; 
receiving a first force on the overlay; 
transmitting a first force from the overlay to the touch sensor array; 
detecting a first magnitude of a first portion of the first force applied at a first portion of the touch area; 



detecting a second magnitude of a second portion of the first force applied at a second portion of the touch area; 



and generating a first touch data based on the first force; 
wherein 
the first portion and the second portion are unequal.
Claim 9 of U.S. Patent No. 10,705,643 fails to disclose that sensing elements comprising capacitive sensing elements and force sensing elements. 
In the same filed of endeavor, Stacy discloses a system comprising a sensor, comprising a sensing elements further comprising capacitive sensing element (124 of fig. 6) and force sensing elements (140 of fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 9 of U.S. Patent No. 10,705,643 and the teachings of Stacy, such that sensing elements would have comprised capacitive sensing elements and force sensing elements as disclosed by Stacy, with motivation to detect both contact due to electrical coupling and contact due to application of force (Stacy, [0055]).


Claim 10 of Instant Application is similarly rejected over claim 10 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 11 of Instant Application is similarly rejected over claim 11 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 12 of Instant Application is similarly rejected over claim 12 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 13 of Instant Application is similarly rejected over claim 13 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 14 of Instant Application is similarly rejected over claim 14 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 15 of Instant Application is similarly rejected over claim 15 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 16 of Instant Application is similarly rejected over claim 16 of U.S. Patent No. 10,705,643 in view of Stacy.

Claim 17 of Instant Application
Claim 17 of U.S. Patent No. 10,705,643
An overlay comprising: 
a first contact location for receiving a first force; 
a second contact location for transmitting the first force to a touch sensor array; 
and means for indicating a functionality associated with the overlay; 
wherein, the touch sensor array comprises a first sensing element comprising a force sensing element and a capacitive sensing element configured to detect a first portion of the first force and a second sensing element comprising a force sensing element and a capacitive sensing element configured to detect a second portion of the first force; 
and the first portion and the second portion are unequal.
An overlay comprising: 
a first contact location for receiving a first force; 
a second contact location for transmitting the first force to a touch sensor array; 
and means for indicating a functionality associated with the overlay; 
wherein, the touch sensor array comprises a first force sensing element configured to detect a first portion of the first force and a second force sensing element configured to detect a second portion of the first force; 



and the first portion and the second portion are unequal.
Claim 17 of U.S. Patent No. 10,705,643 fails to disclose that sensing elements comprising capacitive sensing elements and force sensing elements. 
In the same filed of endeavor, Stacy discloses a system comprising a sensor, comprising a sensing elements further comprising capacitive sensing element (124 of fig. 6) and force sensing elements (140 of fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of claim 17 of U.S. Patent No. 10,705,643 and the teachings of Stacy, such that sensing elements would have comprised capacitive sensing elements and force sensing elements as disclosed by Stacy, with motivation to detect both contact due to electrical coupling and contact due to application of force (Stacy, [0055]).


Claim 18 of Instant Application is similarly rejected over claim 18 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 19 of Instant Application is similarly rejected over claim 19 of U.S. Patent No. 10,705,643 in view of Stacy.
Claim 20 of Instant Application is similarly rejected over claim 20 of U.S. Patent No. 10,705,643 in view of Stacy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623